United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________

P.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
White Plains, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 15-1806
Issued: October 4, 2016

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On September 1, 2015 appellant, through counsel, filed an application for review of a
March 30, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP), File
No. xxxxxx438, which denied appellant’s occupational disease claim. The appeal was docketed
as No. 15-1806.
On October 24, 2013 appellant, then a 50-year-old automation clerk, alleged that on
September 29, 2013 she sustained a recurrence of a previously accepted August 23, 2007
employment injury. She stopped work on September 30, 2013. OWCP determined that her
recurrence claim should be adjudicated as a new occupational disease claim and assigned File
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

No. xxxxxx438. The earlier claim for the August 23, 2007 injury, to which OWCP assigned File
No. xxxxxx366, is not presently before the Board.
On her claim form, appellant explained that since she returned to work on September 7,
2013 following the August 23, 2007 injury, she believed that using her upper body differently
aggravated the injuries to her neck and shoulder duty. She noted that she had not sustained any
new traumatic injury relating to her neck or shoulder since returning to full duty. Along with her
claim, appellant submitted several medical reports dated October 8, 2013 to January 17, 2014 by
Dr. Jean Bachar, Board-certified in physical medicine and rehabilitation, who examined
appellant for complaints of pain in the neck and left shoulder. In an August 8, 2013 report, she
noted a date of injury of August 23, 2007. Dr. Bachar reported that appellant was out of work
and returned on September 27, 2013. She related that upon returning to work appellant
experienced severe pain in her cervical spine and left shoulder. Dr. Bachar provided physical
examination findings and diagnosed cervicalgia and lumbosacral neuritis.
By decisions dated February 11, 2014 and March 30, 2015, OWCP denied appellant’s
claim finding insufficient medical evidence to establish that her cervical and left shoulder
conditions were causally related to factors of her employment.
The Board has duly considered the matter and notes that the case is not in posture for a
decision. OWCP procedures provide for combining case files where correct adjudication
depends on cross-referencing between files. For example, if a new injury case is reported for an
employee who previously filed an injury claim for a similar condition or the same part of the
body, doubling is required.2 In the instant case, appellant filed a recurrence of disability claim
for an August 23, 2007 injury, which OWCP converted to an occupational disease claim and
assigned File No. xxxxxx438. OWCP thereafter denied the claim, for failure to establish causal
relationship.
The record reveals that appellant’s previous August 23, 2007 employment injury was
assigned File No. xxxxxx366 and that the injury was to the same part of the body. The factual
and medical evidence pertaining to appellant’s August 23, 2007 employment injury in File No.
xxxxxx366, however, is not contained in the case record. Furthermore, the record indicates that
appellant attempted to file this claim as a recurrence claim of the August 23, 2007 employment
injury. OWCP, however, adjudicated the claim as a new occupational disease claim, even
though the evidence supports that appellant may have sustained a recurrence of the August 23,
2007 cervical and left shoulder injury. It failed to properly combine or request combination of
the present case record with the record of the August 23, 2007 employment injury, which
appellant asserted was the initial cause of his current conditions.3
The case will be remanded to OWCP to combine case files xxxxxx366 and xxxxxx438
and determine whether appellant sustained either a recurrence of disability of her August 23,
2007 employment injury or a new occupational disease injury. Following this and such other
2

Federal (FECA) Procedure Manual, Part 2 -- File Maintenance and Management, Doubling Case Files, Chapter
2.4000.8(c) (February 2000).
3

See D.L., Docket No. 14-0897 (issued September 25, 2015).

2

development as deemed necessary, OWCP shall issue an appropriate merit decision on
appellant’s claim.
IT IS HEREBY ORDERED THAT the March 30, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
action consistent with this order of the Board.
Issued: October 4, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

